Banke, Judge.
The defendant appeals his conviction for first-degree forgery, alleging that his character was improperly placed in issue before the jury.
In questioning the owner of the forged check on direct examination, the assistant district attorney asked, "And, how did you lose your checks?” The witness pointed at the defendant and replied, "This fellow right back here took them.” Defense counsel thereupon requested a mistrial outside the presence of the jury due to the admission of "the testimony regarding an alleged robbery. . .”
The witness said nothing about a robbery, nor did he accuse the defendant of having committed any other independent crime or of having been arrested for such. The response cannot reasonably be construed as placing the defendant’s character in issue. Furthermore, even if the response could be so interpreted, it would nevertheless have been admissible as material evidence of a direct connection between the defendant and the check which he was charged with having forged. "Evidence, if otherwise admissible, does not become inadmissible because it incidentally put the appellant’s character in issue. Whippler v. State, 218 Ga. 198, 200 (126 SE2d 744) (1962), cert. den. 375 U. S. 960 (1963).” Spencer v. State, 236 Ga. 697 (4, b) (224 SE2d 910) (1976).

Judgment affirmed.


Deen, P. J., and Smith, J., concur.